El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
La demanda jurada del demandante en este caso, presen-tada en la Corte de Distrito 'del Distrito de Iinmacao el 23 de abril de 1908, y dirigida contra la Sucesión de Da. Isabel Pérez Sánchez, compuesta de su viudo Don Francisco Busó' Cabrera y de sus hijos Francisco, Poncio y Julio Busó Pérez y además contra el Sr. Busó Cabrera como heredero de su otro hijo Oscar Pablo Busó Pérez, alega snstancialmente:
1. Que en enero de 1903, el demandante y Don Francisco-Busó Cabrera, actuando éste por sí y como legítimo repre-*933sentente de la Sucesión de Da. Isabel Pérez Sánchez, com-puesta de sus tres hijos menores de edad demandados y además de otro hijo llamado Oscar Pablo, fallecido después de su madre, convinieron verbalmente una sociedad para el cultivo del algodón en una finca propiedad de esa sucesión.
2. Según ese convenio, el demandante Yías, suministraría por vía de refacción los semanales y gastos generales de los que se reintegraría al final de cada cosecha, debiendo ade-más tasarse la finca, para que mediante el pago por el deman-dante de la mitad de su valor, pasase a la propiedad de la social Yías y Buso.
3. Como esa finca tenía una hipoteca, el demandante de acuerdo con lo pactado entregó a í)on Francisco Buso Cabrera 165 pesos, que era la mitad de la suma necesaria para satisfacer el vencimiento de un plazo que pagó Buso, añadién-dole otra cantidad igual.
4. Al mes siguiente, febrero de 1903, deseando ampliar sus negocios, acordaron que el demandante comprase otra finca igual y colindante, como lo verificó del Sr. Valdejuli, por escritura de nueve de ese mes y año.
5. Convinieron también que cada finca seguiría siendo de sus respectivos adquirentes y la sociedad continuaría úni-camente para obtener mayores ventajas en el cultivo del algodón y demás frutos, por carecer de recursos la Sucesión Pérez, y sólo en ese concepto fué que el demandante puso su finca a disposición de Buso, pero libre de todo gravamen de que pudiera ser responsable la sociedad. Que el precio apla-zado de la finca adquirida por Vías, fué por éste satisfecho con fondos de su propiedad exclusiva y desde entonces la Sucesión Pérez debió devolverle los $165 que le había entre-gado.
6. Alega el demandante que puntualmente entregó a Vías & Buso todo el dinero que necesitó para el negocio agrícola hasta septiembre de 1905, en que quedó disuelta, sin que jamás haya recibido utilidad alguna, pues antes al contrario, ha tenido que pagar intereses de las sumas que suministró.
*9347. Que la contablidad de la sociedad fué llevada por Buso Cabrera, por sí y como representante de la Sucesión Pérez, arrojando esas cuentas al tiempo de la disolución, según los libros, un saldo a favor del demandante, de $5,471.63, de los cuales el mismo Buso reconoce adeudar $1,207.61.
8. Que en junio de 1903, Buso Cabrera y sus bijos, repre-sentados por un defensor, liquidaron los bienes dejados por Isabel Pérez, sin tener en cuenta la sociedad que existía desde enero de 1903, la que no liquidaron para saber el verdadero valor de la estancia que aportaron a la sociedad y deducir el resultado de ella, habiendo sido adjudicada la finca a Buso Cabrera por $2,500, cuando había sido mejorada con dinero del demandante suministrado a Yías y Buso, adjudicación que no le fué consultada ni consintió.
9. Que toda o la mayor parte de la suma reclamada, se in-virtió en beneficio de la finca de la Sucesión Pérez, la que por ello aumentó su valor en más de mil dollars.
10. Que en los primeros días de septiembre de 1905, antes de terminarse la sociedad, Buso Cabrera arrancó 130 palmas de cocos de la finca del demandante y las trasplantó en la su-ya, ocasionándole así un perjuicio de $150.
11. Que antes había demandado por $1,772.61 que es la cantidad realmente debida por los demandados, pero para simplificar su reclamación desistió de aquella demanda para reducirla a las ahora mencionadas.
12. Que por la presente demanda reclama $1,522.61 y sus intereses legales, que durante dos años y medio ascienden a $235.91, más los posteriormente devengados.
La cédula de emplazamiento expedida en este caso, en el párrafo que menciona las personas demandadas dice así:
“A la Sucesión de Doña Isabel Pérez Sánchez, compuesta de su esposo Don Francisco Buso Cabrera y de sus menores hijos Francisco, Poncio y Julio Buso Pérez, y a Don Francisco Buso como heredero de su hijo difunto nombrado Oscar Pablo Buso Pérez. Estando repre-sentados todos por el Sr. Bu*'' labrera, o sean demandados antes mencionados.1 ’
*935El certificado del marshal acredita haber notificado la de-manda a Don Francisco Bnsó Cabrera personalmente, por sí y como representante de la Sucesión de Isabel Pérez, con en-trega de copia del emplazamiento y de la demanda.
A instancia del demandante después de transcurrido el término para comparecer los demandados, el secretario ano-tó la rebeldía de éstos y después se registró una sentencia contra todos, la que en apelación fué anulada por este Tribunal Supremo y anuló también la anotación de rebeldía de los menores demandados, pero dejó subsistente esa rebeldía en cuanto al demandado Buso Cabrera.
Luego de esto, los demandados Buso Pérez presentaron un escrito de excepciones y contestación, haciendo lo propio pos-teriormente Buso Cabrera. Al comenzar el juicio, la Corte desestimó las excepciones de los primeros y dejó de conside-rar las del segundo en atención a su rebeldía.
Las excepciones de los hermanos Buso Pérez, fueron la de falta de hechos en la demanda que determinasen una causa de acción, y la de ambigüedad en la misma.
La contestación de los hermanos Buso Pérez que juró uno de ellos, sólo admitió que el demandante y Buso Cabrera, re-presentando éste a la Sucesión de Isabel Pérez, de la cual ellos forman parte, celebraron un contrato de sociedad agrí-cola y el contenido de las alegaciones 11 y 12 de la demanda, esto es, que antes se presentó otra demanda y cuáles son las cantidades ahora reclamadas. En contraposición afirmaron, que el contrato de sociedad, terminaría cuando lo convinieran los socios; que la finca de la sucesión pasaría a la propiedad' de la sociedad, mediante pago por el demandante de la mitad de su valor, con abono, a cuya mitad adelantaría Yías los se-manales ; que con eí producto de los cosechos se le satisfaría a Yías lo que se le adeudara, dividiéndose el resto líquido de por mitad; que Buso Cabrera sería el administrador con el sueldo mensual que convinieran; que Yías redactaría la minuta -para el contrato público de sociedad; que los $165 que entregó Yías y reclama, lo fueron a cuenta del precio de su mitad; que la *936finca 'de Valdejuli fué comprada por la sociedad por acuerdo de ambos socios y no pertenece particularmente al deman-dante; que Vías sólo facilitó una mínima cantidad para los cultivos y cuando cesó de darlos, por carecer de fondos, indicó a 'Buso Cabrera que tomase una gruesa suma de dinero pres-tado a Da. Cecilia Pérez y a Da. Natividad Rosado, que fué empleada toda en el cultivo, la que luego tuvo Buso Cabrera que pagar de su"bolsillo particular porque Vías no la pagó; que sólo es Vías quien fia terminado la sociedad, pero no está disueltá; que cuando en la liquidación de la Sucesión Pérez se' adjudicó a Buso Cabrera la finca aportada a la sociedad, lo fué con su conocimiento y sin su protesta; y que el dinero su-ministrado por Vías se invirtió en el cultivo de ambas fincas, extendido a más del algodón, a otros frutos, como cocos y chi-nas y quedó mejorada, no la finca aportada, por la Sucesión, sino la adquirida de Valdejuli.
Con esas alegaciones se celebró el juicio en este caso, dic-tándose por la corte inferior sentencia en 16 de agosto de 1910, registrada el mismo día, declarando que los hechos y la ley están a favor del demandante y en contra de los deman-dados como componentes de la Sucesión de Isabel Pérez y además contra Francisco Buso Cabrera, declarado en rebel-día, contra quien también se dictó sentencia, ordenando que los demandados paguen a Juan Vías Ochoteco la suma de $1,522.61, de principal, la de $235.91 de intereses, e intereses de la primera de estas sumas desde el 23 ele- abril de 1908 hasta su total solvendo y las costas causadas.
Apelada en tiempo y forma esta sentencia por todos los demandados se presentó la transcripción de los autos, una exposición del caso y un alegato de errores, habiendo tam-bién informado oralmente las partes, haciéndolo el deman-dante personalmente y los demandados, por su abogado.
Antes de exponer los hechos que resultan de las pruebas, trataremos y resolveremos los motivos de error basados en las alegaciones.
Se alega que la corte inferior infringió el párrafo 6 del *937artículo 93, y el artículo 96 del Código de Enjuiciamiento Civil al declarar que no procedía la contestación jurada del deman-dado Francisco Buso Cabrera, como heredero y único com-ponente de la sucesión de su hijo Oscar Pablo Buso Pérez, y que se tuviera por no presentada, fundándose la corte para ello, en que dicho demandado había sido declarado rebelde por la Corte Suprema para todos los efectos legales de este pleito.
El primer artículo que se cita como infringido determina la manera cómo se han de hacer las citaciones de los deman-dados, estableciendo el caso sexto la regia general, esto es, que se haga en la persona del demandado, y refiriéndose los cinco casos anteriores a la forma d'e llevarla a cabo cuando se trata de corporaciones del país o extranjeras, de menores de catorce años, dementes, o del Gobierno de Puerto Rico o de algún municipio.
Por su parte el artículo 98 dice:
. “Desdé la entrega de la citación y de la copia de la demanda en un pleito civil en los casos en que se requiera la entrega de una copia de la demanda, o desde que hubiera expirado el término de la publica-ción, cuando se ordenara la citación por publicación, se considerará que la corte ha adquirido jurisdicción sobre las partes y qiie ha quedado sometido a dicha corte todo procedimiento subsiguiente. La comparecencia voluntaria de un demandado es equivalente a la dili-gencia de su citación personal y entrega de la copia de la demanda. ’ ’
Leyes de 1904, página 199.
Sostiene el apelante Buso Cabrera, que no habiendo sido citado él como heredero de su hijo Oscar, no puede declarár-sele comprendido en la anotación de rebeldía, porque bajo ese aspecto, ni la corte de distrito ni esta Corte Suprema han adquirido jurisdicción sobre su persona, sino cuando en ese concepto archivó su contestación jurada.
Dicho demandado fué citado personalmente y con entrega de copia de la demanda, según el emplazamiento, que es todo lo que requiere la ley para que se considere que la corte ha adquirido jurisdicción sobre su persona y el hecho de haber *938rído demandado en distintos conceptos, no exige qne por cada uno de ellos se le tenga qne hacer una citación, por cuyo mo-tivo sn rebeldía estuvo bien anotada y la corte de distrito y esta Corte Suprema ban adquirido jurisdicción sobre su persona, y fue bien desestimada su contestación, presentada des-pués de la anotación de rebeldía.
Por otra parte, esta Corte Suprema ya resolvió en 4 de diciembre de 1909 que la rebeldía anotada en este pleito contra Buso Cabrera no estaba viciada de nulidad y que debía sostenerse, por lo que ba de entenderse que es rebelde para todos los efectos del pleito, pues de no ser así hubiera hecho la distinción que pretende el apelante.
El segundo error alegado es, por haber desestimado la primera de las excepciones de los demandados Buso Pérez, de que la demanda no aducía hechos bastantes para determi-nar una causa de acción.
Esta alegación la sostienen en la siguiente forma:
(a) Porque según la demanda, se trata de una.sociedad por tiempo indeterminado a la que se aportó el derecho real de usufructo, que debió constar en documento público, y no existiendo éste no pueden las partes hacer efectivas entre sí las obligaciones provenientes del mismo, sin antes otorgar el documento.
(b) Porque apareciendo de la demanda, que se trata de una sociedad en cierto modo civil y en cierto modo mercan-til, y bajo ambos aspectos con carácter colectivo, es nula de todos modos, pues civilmente aparece hecha con menores de edad representados por su padre y mercantilmente conside-rada, están excluidos del comercio los menores de 21 años.
(c) Porque si los menores pueden hacer sociedades civi-les, sería nula porque los menores fueron representados por su padre teniendo intereses encontrados con ellos.
(d) Porque el padre no podía aportar a la sociedad el derecho real de usufructo de sus hijos sin autorización judicial, que no tenía.
(e) Porque la demanda dice que según los libros, se de-*939Man al demandante $5,471.62 de los qne Buso Cabrera reco-noció adeudar $1,207.61, pero no dice, siendo necesario, ■ que se practicara la liquidación de la sociedad con todos los socios, si bubo pérdidas, ni si repartidas entre los socios resultó acreedor el demandante contra los otros socios por los $5,471.62.
La mayor parte de los fundamentos de tal excepción están basados en el supuesto erróneo de que el padre, sin autori-zación judicial, aportó a la sociedad Vías & Buso, un derecho real de usufructo perteneciente a sus menores hijos.
De la demanda no aparece tal cosa, sino que la Sucesión Pérez, representada por Buso Cabrera, y el demandante, aportaron cada uno, una finca a la sociedad que formaron, conservando cada uno su propiedad y con el único fin de cul-tivar el algodón y repartirse los beneficios que obtuvieren, después de deducir el dinero que tenía Vías la obligación de suministrar.
A la sociedad no se aportaba por la Sucesión de Isabel Pérez ningún derecho real de usufructo que tuvieran sobre bienes de otra persona, ni bienes inmuebles, y por tanto, no necesitaba alegar la demanda que se había otorgado escri-tura pública de la constitución de la sociedad, que sólo exige el artículo 1569 del Código Civil, cuando algunos de los socios aporta a ella bienes inmuebles o derechos reales. Lo que se aportó fué el producto de fincas propias y no la propiedad ni el derecho de usufructo que se tuviera de finca ajena.
Pero aunque hubiera sido necesaria la escritura pública, sería indispensable para reclamar contra terceros y no para reclamaciones entre los mismos socios, pues para estos el contrato produce todos sus efectos legales, aunque carezca de ese requisito de forma. (Sentencia del Tribunal Supremo, de España de 3 de mayo de 1897; 4 de julio, 1899; 1 de julio y 19 de octubre de 1901.)
La redacción de la demanda demuestra la constitución de una sociedad civil particular de ganancias, porque tenía por fin repartirse los beneficios que determinadas fincas pudieron *940producir, y no lia y hecho alguno en ella que dé a comprender que tenía por objeto dedicarse a operaciones de comercio.'
La disposición del artículo 4 del Código de Comercio que exige 21 años para dedicarse al comercio, no es aplicable a las sociedades civiles, por más que éstas adopten o revistan alguna de las formas que el Código de Comercio reconoce, porque según el artículo 1572 del Código Civil revisado, en tales casos esas disposiciones son aplicables en cuanto no se opongan al Código Civil. No existiendo, pues en este último Código precepto alguno que impida a los menores de edad, re-presentados debidamente,, formar parte de sociedades civiles, no puede aplicarse el artículo 4 del Código de Comercio, por-que impediría el ejercicio de un derecho que permite el Có-digo Civil.
La demanda no necesitaba alegar que los menores estu-vieron representados en el contrato de sociedad por un defen-sor, porque esto no era necesario y sólo se- exige cuando el padre tenga intereses opuestos a los de sus hijos. Los inte-reses del padre y de los hijos nq eran opuestos porque el fin que perseguían era hacer productiva una finca perteneciente a ellos, que era un fin común, igual y no contrario.
Y tampoco era preciso alegar autorización .judicial para celebrar ese contrato porque no se trataba de enajenar o gra-var bienes inmuebles, únicos casos en que el artículo 229 del Código Civil exige esa autorización.
Por último la demanda alega que el socio Buso Cabrera, que es al mismo tiempo representante legal de sus menores hijos, ha reconocido deber al demandante según liquidación practicada por él, la cantidad de $1,207.61 que es reclamada en unión de otras partidas más. Con esta alegación hay causa de acción contra Buso Cabrera y contra todos los demanda-dos menores de edad, porque estando éstos representados en esa sociedad por su padre, el reconocimiento de deuda hecho por él, cuyo carácter en la sociedad era por sí y en represen-tación de sus hijos, lo es también por aquellos a quienes legal-*941mente representa, pues la falta de capacidad de éstos está suplida por la del padre.
Además, para hacer ese reconocimiento de denda no nece-sitaba el padre de autorización judicial, porque es el resultado de una liquidación de sociedad practicada por él, por sí y por sus menores hijos, en cuyo caso no necesitaba la aproba-ción de acuerdo con el artículo 1027 del Código Civil, qué es aplicable a la liquidación de sociedades civiles según el artí-culo. 1610 del propio.texto legal.
En resumen, pues, la primera excepción opuesta a la de-manda fué propiamente desestimada.
El tercer error' se funda en haber desestimado la excep-ción de ambigüedad, basada, en que por un lado dice la parte demandante que la sociedad le adeuda $5,471.63, que en otra demanda desistida reclamó $1,772.61 y por la presente sólo $1,522.61, lo que hace dudar a los demandados de si hubo una verdadera y justa' liquidación.
No resulta ambigüedad alguna en'la demanda, ya que ella misma explica que los libros de cuenta arrojan un saldo a favor del demandante de $5,471.63, de los cuales sólo ha reco-nocido Buso Cabrera deber $1,207.61 que son los que retílama,. unidos a dos partidas que la hacen ascender a $1,522.61; y si bien en demanda anterior reclamó $1,772.61, ha disminuido en' la presente demanda su reclamación para facilitarla. Esto no necesita más consideración.
Para tratar los otros errores alegados necesitamos previa-mente examinar el resultado de la prueba presentada en el juicio, las que arrojan el siguiente resultado:
En enero de 1903 Don Juan Vías Ochoteco, por su propio derecho, y Don Francisco Buso Cabrera, por sí y represen-tando a la Sucesión de su difunta esposa Da. Isabel Pérez • Sánchez, compuesta por él como viudo y de sus hijos Francisr co, Poncio y Julio Buso Pérez y además el Sr. Buso Cabrera,, como heredero de su finado hijo Oscar Pabló Buso Pérez, cele-braron un contrato verbal para la siembra y cultivo del algo-*942clon en una finca radicada en la Playa de Humaeao, propiedad de dicha sucesión.
Las condiciones de ese convenio fueron que el demandante Vías Ochoteco suministraría el dinero para el gasto de los semanales que el cultivo en esa finca ocasionara, a reserva de reintegrarse de sus anticipos al finalizar cada cosecha y que practicada una tasación de la finca, pagando el Sr. Vías Ocho-teco la mitad de la misma, la finca pasaría a ser de la propie-dad de la sociedad, Vías y Buso, que fué la razón que adop-taron.
Como consecuencia de ese convenio, y estando la finca hipotecada al Banco Territorial y Agrícola, para pagar uno de los plazos, vencido entonces, Vías Ochoteco entregó a Buso Cabrera $165, cantidad que unida a otra igual perteneciente a la Sucesión Pérez, sirvió para satisfacer ese compromiso.
Poco tiempo después acordaron las partes, para dar mayor extensión al negocio, que la sociedad explotara y tuvie-se dos fincas, la de la Sucesión Pérez y otra igual y colindante que pertenecía a Don Sandalio Valdejuli, de quien la adqui-rió Vías Ochoteco por escritura pública de 3 de febrero del mismo año, pagando de contado la mitad del precio y consti-tuyendo hipoteca por el resto, que al año siguiente también satisfizo el demandante.
En esa modificación del contrato, se convino que cada parte conservaría la propiedad de su respectiva finca, continuando sólo la sociedad en cuanto al cultivo y en las mismas condicio-nes de antes, respecto a facilitar Vías Ochoteco los jornales.
Los resultados del negocio no correspondieron a las espe-ranzas que en él habían cifrado los contratantes, y dos años después, en once de septiembre de 1905, escribía Buso Cabrera al demandante, la carta de la que copiamos los siguien-tes párrafos:
* * Con los $2,500, en números redondos, que no quiso papá colocara dándole él la renta, yo habría podido saldar la cuenta que resulte yo deber en la liquidación de Vías & Buso * * *.
“En esas condiciones me es imposible hacer lo que Ud. desea. *943Pero si de momento no puedo saldar cuenta con Y. estoy dispuesto a garantizarle el saldo que resulte yo deber, para pagarle en fecha que no me obligue a malvender y perder mi trabajo de varios años, con los intereses. Hasta el sábado último 9 del corriente el debe de las fincas es de $8,970.10 y el haber $3,498.47, de modo que debe la socie-dad $5,471.63. Según las cuentas en los libros de Janer, Ud. entregó en efectivo en distintas fechas, desde enero de 1903. hasta junio, $3,358.66 de los cuales dispuso de $295.24, quedando una diferencia de $3,063.42 invertidos en el negocio de algodón, a lo que hay que añadir $880 de bueyes que compró a Sáez; de modo que salvo alguna •omisión o error involuntario, Ud. desembolsó $3,943.42 para el negocio de algodón. Siendo lo que debe la sociedad $5,471.63, yo he pagado' $1,528.21 y debería para cubrir el 50%, $1,207.61. Si Ud. no puede o no quiere venir a ver el libro, yo se lo enviaré para que Ud. examine y rectifique las operaciones, y si Ud. no quiere continuar la sociedad, la podemos disolver y le garantizaré el pago. Suyo affimo., Franco. Puso Cabrera. ’ ’
De la contestación dada por el demandante al siguiente ■día a esa carta, transcribimos estos párrafos:
“Así pues, acepto la proposición que Ud. me hace y procederemos .a liquidar las cuentas finales de nuestra sociedad, para determinar la cantidad que debe ser garantizada según lo propuesto por Ud. *
“Bespecto a la liquidación que Ud. formula en su carta, tengo alguna duda que sólo podría resolver, si como Ud. me promete, se ¡sirve enviarme el libro de cuentas, para ser examinado por mí. Las dudas que tengo, nacen en mi sentir, y según Ud. mismo expresa, de que sólo ha tenido en cuenta las cantidades invertidas por mí en la finca, por conducto de la casa comercial'de Don José S. Janer, siendo así que, en algunos semanales fué necesario, por falta de fondos sufi-cientes en la ameritada casa de comercio, que yo completase las canti-dades a invertir en el negocio de algodón, con fondos existentes en mi propia casa. Además Ud. debe recordar que por conducto de Don Pedro Aldrey remesé una vez desde la capital 200 dollars en efectivo, y esa suma fué entregada a Ud. directamente, sin intervención, que .yo sepa, del Sr. Janer. Por otra parte, Ud. recordará también, que yo contribuí también al pago de un vencimiento de su hipoteca sobre la finca de la Playa, cuando pensábamos hacer otro negocio, adqui-riendo yo la mitad de su propiedad y más luego resolví comprar la ■finca de Yaldejuli, razón por la que el pago hecho por mí, que si mal *944no recnerdo montaba a 165 pesos, contando los intereses, debe serme abonado en sn totalidad en la liquidación de cuentas que practiquemos. Yo no dudo que previas las declaraciones que mutuamente debemos hacernos, llegaremos a una inteligencia, desvaneciendo los errores en que se haya podido incurrir. Para llegar a este resultado, yo le suplico que tenga la bondad de enviarme, a la brevedad posible, sus libros de cuentas, a fin de tener una base para poder orientarme. Respecto a la disolución de nuestra sociedad, yo no tengo inconveniente en' darla por terminada * # # le ruego que le diga a Luis que pase por aquí a fin de que hable conmigo respecto a la situación de mi finca, y resuelva, de acuerdo conmigo, si ha de continuar o nó al frente de mi propiedad.”
Esta importante carta fue contestada de la siguiente ma-nera:
“Punta de Santiago, 13 de septiembre, 1905. Sr. Don Juan Fr Vías, Iíumacao. Mi distinguido amigo: Riéibí esta mañana' su carta de ayer, e inmediatamente recogí todas las listas semanales y avisé a Luis Ferrer para que a mediodía vaya a verse con Ud’. llevándole el libro y las listas. Indiquele en mi anterior la liquidación de la socie-dad porque comprendí el deseo de Ud. y aunque es mala ocasión puesto que de ahora en adelante los productos han de cubrir gastos, pagarán interés del dinero y en no largo plazo permitirán amortizar lo in-vertido, deseándolo Ud., yo no debo oponerme. La remesa de $200 por conducto de Don Pedro de Aldrey no la recuerdo, pues me basta con-lo que Ud. dice para quedar convencido de, sea entregándole ya a Janer, sea haciendo yo directamente los pagos, fueron invertidos en la finca. Creo que está, en error respecto a los $165 que se dice pagó para adquirir la mitad de mi finca en esta playa. Los plazos que yo tenía que pagar eran de $300; sin embargo, tal vez sea yo el equivocado, y si Ud. me indica en qué fecha hizo el pago, yo podría buscar en mis cuentas y encontrar algún asiento que diera luz sobre esa cantidad que es cuenta mía particular y nada tiene que ver con el negocio de algodón. Los bueyes, la romana y arados es claro que deben tasarse. Los bueyes me harán falta y si hubiese modo de ad-quirirlos me convendría comprarlos. ¿No cree Ud. que deba abo-nárseme algo por el deterioro de los carros de los,cuales queda uno ahora, habiéndose realizado las ruedas del otro en diez y ocho pesos ? Lo mismo me da deberle a Ud. que a otra persona, así es que, si no es posible hacer una operación con el Sr. Valdés, con -Mr. Hord o con la Cincinatti, de modo que no grave mi situación y tenga que-. *945perder la finca, única esperanza que me queda para el porvenir, !o haré gustoso para complacer a Ud. que tiene grandes derechos a mi gratitud. Hoy mis recursos son muy escasos y no sé cómo podría pagar hoy intereses; pero si encuentro modo de colocarme, y ganar con qué pagar intereses todo se solucionará. Lleva Luis encargo de preguntarle lo que quiere Ud. hacer con los cocos que hay amontona-dos, es decir si quiere Ud. que se embarquen junto con los míos o nó. Crea Ud. que a mí me duele mucho la inversión loca que se ha dado al pagaré de 5,000 dollars', pero la actitud de papá me obligó y no me detuve a calcular lo que perdía. Suyo affo., (Firmado) Francisco Buso Cabrera.”
Aunque los demandados sostienen en su contestación, y Buso Cabrera declaró que la finca comprada a Valdejuli, por más que aparezca a nombre del demandante, fue comprada por y para la sociedad, sin embargo estas cartas no dejan du-da de que fue comprada por Vías para sí, pues de otro modo, Buso Cabrera hubiera contestado de otra manera la carta en que Vías trata esa finca como suya y no de la sociedad, y no hubiera consentido que al disolverse ésta, la poseyera él sólo, ni tampoco después de esto hubiera él mismo arreglado la lí-nea colindante entre esa y la de la sucesión, como lo hizo se-gún prueba en el juicio.
Quedó justificado por el testigo Bartolomé Villegas que al disolverse la Sociedad, Buso Cabrera arrancó de la finca de Vías unas cien palmas de coco que trasplantó a su finca, con un valor de peso a peso y medio; y por otras pruebas, que, durante el período de la sociedad, atravesaba el Sr. Búsó Ca brera una situación económica bastante angustiosa y que el mismo día que tomaba en préstamo, dinero a Da. Natividad Bosado, pagaba una hipoteca del Banco Territorial.
• Ahora podemos continuar examinando los errores atribui-dos a la sentencia.
Durante el curso del juicio se admitió como prueba del de-mandante la- declaración por deposición del gerente del Banco Territorial y Agrícola, referente a negocios y corresponden-cia de Buso Cabrera con dicho Banco, desde 1901 a 1904, y se *946alega que esto fué error por no ser pertinente a la cuestión debatida.
Esa declaración tenía por objeto demostrar que no era cierto lo alegado en la contestación jurada, de que la suma to-mada a préstamo por Buso Cabrera a Da. Natividad Rosado, había sido invertida en los cultivos de la sociedad y era por tanto pertinente y admisible.
Tampoco cometió error la corte al admitir las cuentas es-critas por el Señor Janer con vista de sus libros comerciales, porque habiéndose demostrado su autenticidad y que por ha-, ber dejado de ser comerciante desde hacía muchos años, ha-bía destruido los libros de donde las tomó; desaparecida la prueba primaria, era admisible la secundaria.
Ni cometió error al negar la admisión propuesta por los demandados del pleito anterior desistido del Vías, porque se trataba de probar que “el Sr. Vías Ochoteco había en él recla-mado por saldo de la misma cuenta objeto del presente litigio, la suma de 1,772 pesos 71 centavos ’ ’ siendo éste un hecho que está reconocido en la demanda, por lo que resulta innecesario probarlo.
Las otras cuestiones que trata el alegato de los apelantes, no están designadas como errores cometidos por la corte con cita de ley infringida, como exige la regla 42 de nuestro Regla-mento, por lo que podríamos prescindir de tratarlas y son más bien consideraciones de derecho sobre la constitución de la sociedad, el alcance que pueda tener la carta de Buso Cabrera y si la sociedad de los litigantes está liquidada o nó.
Es indudable que la sociedad fué formada por la Sucesión de Isabel Pérez y por el demandante; pero como antes hemos dicho, Don Francisco Buso Cabrera era el representante úni-co legal de dicha Sucesión y el reconocimiento de deuda que hizo como resultado de la liquidación que él practicó, perju-dica a todos los miembros por él representados.
Y que su carta de 11 de septiembre de 1905 contenía la li-quidación de los negocios de la sociedad, por él practicada, no cabe dudarlo, desde el momento en que él, que lleva la admi-*947nistración de las fincas y el único libro de la social, reconoce deber los 1,207 pesos 61 centavos. Para el demandante po-dría no ser nna verdadera liquidación, por entender qne se le debe más dinero; pero el liecbo de qne él renuncie al exceso para aceptar como bueno lo liecbo y reconocido por el repre-sentante de los demandados, no es motivo para qne la liqui-dación practicada por Bnsó Cabrera pierda ese carácter.
La liquidación practicada por nn socio y aceptada por el otro es la liquidación de ambos.
Por consiguiente, habiendo estado facultado Bnsó Cabrera para practicarla, según ya digimos, y reconocer el saldo en contra que aparece. de su citada carta, el demandante tiene derecho a recobrar las cantidades que le concede la sentencia, la que no encontramos motivo para revocar y debe ser com
firmada en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado del Toro.
Los Jueces Asociados Sres. MacLeary y Wolf, no toma-ron parte en la resolución de este caso.